DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The amendments to the drawings received on April 22, 2022.  These amendments to the title are NOT accepted.
	Only Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
3.	Claims 1, 14, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Novlan et al. (U.S. Patent Application Publication # 2016/0295624 A1) teach “method and apparatus for resource pool designs to support vehicle communications and a discovery protocol.”(Fig(s).14 and 26; Paragraph [0004]), in view of R1-1905124 (“Discussion on sidelink synchronization mechanism for NR V2X”, April 08th-12th, 2019) teaches for “multiple S-SSB transmissions in a period (SL-SSB burst set composition), NR DL SSB burst set composition is a starting point with SL-SSB burst window length and SL-SSB burst window offset.”(Fig.2, Section 2, page 2)), and Li et al. (U.S. Patent Application Publication # 2019/0037509 A1) teach “the maximum number of possible candidate SS block locations L depends on the number of SS blocks within each slot, as well as the subcarrier spacing.”(Paragraph [0457]), fail to disclose: “wherein, based on the information related to the time offset, the first S-SSB among the one or more S-SSBs is included in a slot located after the time offset from the start of the S-SSB period, and 
wherein, based on the information related to the time offset and the information related to the time interval, a second S-SSB among the one or more S-SSBs is included in a slot located after the time interval from the slot including the first S-SSB.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-13 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Novlan et al. (U.S. Patent Application Publication # 2016/0295624 A1) teach “method and apparatus for resource pool designs to support vehicle communications and a discovery protocol.”(Fig(s).14 and 26; Paragraph [0004]), in view of R1-1905124 (“Discussion on sidelink synchronization mechanism for NR V2X”, April 08th-12th, 2019) teaches for “multiple S-SSB transmissions in a period (SL-SSB burst set composition), NR DL SSB burst set composition is a starting point with SL-SSB burst window length and SL-SSB burst window offset.”(Fig.2, Section 2, page 2)), and Li et al. (U.S. Patent Application Publication # 2019/0037509 A1) teach “the maximum number of possible candidate SS block locations L depends on the number of SS blocks within each slot, as well as the subcarrier spacing.”(Paragraph [0457]), fail to disclose: “wherein, based on the information related to the time offset, the first S-SSB among the one or more S-SSBs is included in a slot located after the time offset from the start of the S-SSB period, and 
wherein, based on the information related to the time offset and the information related to the time interval, a second S-SSB among the one or more S-SSBs is included in a slot located after the time interval from the slot including the first S-SSB.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 21-25 are also allowed by virtue of their dependency on claim 14.
Regarding claim 15, the best prior art found during the examination of the present, Novlan et al. (U.S. Patent Application Publication # 2016/0295624 A1) teach “method and apparatus for resource pool designs to support vehicle communications and a discovery protocol.”(Fig(s).14 and 26; Paragraph [0004]), in view of R1-1905124 (“Discussion on sidelink synchronization mechanism for NR V2X”, April 08th-12th, 2019) teaches for “multiple S-SSB transmissions in a period (SL-SSB burst set composition), NR DL SSB burst set composition is a starting point with SL-SSB burst window length and SL-SSB burst window offset.”(Fig.2, Section 2, page 2)), and Li et al. (U.S. Patent Application Publication # 2019/0037509 A1) teach “the maximum number of possible candidate SS block locations L depends on the number of SS blocks within each slot, as well as the subcarrier spacing.”(Paragraph [0457]), fail to disclose: “wherein, based on the information related to the time offset, the first S-SSB among the one or more S-SSBs is included in a slot located after the time offset from the start of the S-SSB period, and 
wherein, based on the information related to the time offset and the information related to the time interval, a second S-SSB among the one or more S-SSBs is included in a slot located after the time interval from the slot including the first S-SSB.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Lu et al. (U.S. Patent Application Publication # 20210212050 A1) teach “a receiving position of a DCI is n time slot, a starting position of the sidelink resource unit can be determined according to the receiving position of a DCI, e.g., n+slot_start+offset, wherein an offset is a time offset value between #n slot and its indicated resource slot.”(Paragraph [0052])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 11, 2022